DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Drawings
The drawings filed on 8/19/21 are accepted. 

Claim Rejections - 35 USC § 103
Claims 1-4, 7-11, 13, 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iten (2009/0068747) in view of Tkachuk (7,570,360) (of record).
Regarding claims 1 and 10; figure 4 of Iten below discloses an apparatus for detecting nucleic acids in a sample (par. [0002]) comprising: at least one sample cell (1) (i.e., 12 sample tubes) (par. [0063]) arranged to contain said solution that is at least partially transparent to light of a predefined wavelength spectrum (par. [0015]); at least two light passages (i.e., light passes to sample tubes 1 through fiber bundles 31) through said at least one sample cell (i.e., a plurality of sample tubes 1), an LED light source arrangement (11) comprising at least two LEDs (12) (par. [0026]-[0027]), each arranged to emit a light output with a wavelength different to the other LED or LEDs (par. [0016]) within said predefined wavelength spectrum (i.e., ultra-violet through the par. [0018], [0029] and [0031] teach that the “excitation module 11” includes rotary wheel (13) disposed between the light sources (12) and fiber bundle 31 in which the filters may be mounted on the rotary wheel along with lenses (par. [0031]); and wherein said at least one optical filter for each LED is arranged between the respective LED (12) and the respective optical bundle (31) (i.e., filter mounted on the rotary wheel which disposed between LED (12) and optical fiber bundle (31)). 

    PNG
    media_image1.png
    552
    671
    media_image1.png
    Greyscale

through a single sample cell of the at least one sample cell and each of the light passages having a known path length; however, such the feature is known in the art as taught by Tkachuk.
Figure 4 of Tkachuk below discloses a device for measuring concentration of a substance within a sample in which at least two light passages (A, B, C) from a light source (35) pass through a single sample cell of the at least one sample cell and each of the light passages having a known path length (L1, L2) (column 9, lines 18-32).


    PNG
    media_image2.png
    436
    740
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic device of Iten to measure the concentration of a substance within a single cell as taught by Tkachuk. The rationale for this modification would have arisen from the fact that using dual path lengths of Tkachuk would increase the accuracy of the measurement as suggested by Tkachuk.

Regarding claim 3, Iten teaches that the optic sample cells (12, 14, 16 and18) of figure 1 are flow cell or long path cell (par. [0016]).
Iten does not teach a dual path length flow cell comprising at least two light passages, and wherein each of said light passages has a path length differing from each of the other light passages; however, such the features are known in the art as taught by Tkachuk.
Figure 4 of Tkachuk above discloses a device for measuring concentration of a substance within a sample in which the light from light source (35) pass through a dual path length flow cell (i.e., cavity 40) comprising at least two light passages (G, T), and wherein each of the light passages (LI) has a path length different from each of the other light passages (L2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the flow cell of Iten by the dual flow cell of Tkachuk because they are function in the same manner; however, using dual flow cells with different path lengths would increase the accuracy of the measurement as suggested by Tkachuk.
Regarding claim 4, lten teaches the use of four flow cells (1), each having at least one light passage (31) (figure 6).

Regarding claim 8, Iten and Tkachuk do not explicitly teach that at least one of the LEDs is arranged to be replaceable. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the device of Iten and Tkachuk, especially, the LED unit is arranged or modified so that the LEDs are replaceable, thus reduce the cost of the device.
Regarding claim 9, Iten teaches the use of detector array (22) and wherein the optical fiber bundle (31, 32) includes an optical fiber for providing a light path to said detector array (22) (figure 3).
Regarding claim 13, both Iten and Tkachuk do not teach that the at least two LEDs are caused to emit light in a predetermined cycle and the quantifying step includes recording the intensity of light propagating from the solution at each light passage an intervals corresponding to the cycle. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the invention of Iten and Tkachuk by including a step of “the at least two LEDs are caused to emit light in a predetermined cycle and the quantifying step includes recording the intensity of light propagating from the solution at each light passage an intervals corresponding to the cycle” because this is a known way which is known for measuring the concentration of the sample.
Regarding claims 15-16, Iten teaches the use of ultraviolet wavelength (par. [0028)).
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iten and Tkachuk as applied to claim 10 above, and further in view of Belz (2011/0188042) (of record).
Regarding claim 14, Iten does not teach the step of providing an optical fiber bundle includes routing one or more of the optical fibers to a respective reference detector and the step of quantifying the light propagating from the solution (i.e., sample) includes comparing the light intensity propagating from the solution with the light intensity at a respective detector; however, such the feature is known in the art as taught by Belz.
Belz teaches the step of providing an optical fiber bundle (60) includes routing one or more of the optical fibers to a respective reference detector (40), and the step of quantifying the light propagating from the solution (i.e., samples 1-4) includes comparing the light intensity propagating from the solution with the light intensity at a respective detector (see claims 1, 8 and 11 of Belz).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to including in Iten step of providing an optical fiber bundle includes routing one or more of the optical fibers to a respective reference detector and the step of quantifying the light propagating from the solution includes comparing the light intensity propagating from the solution with the light .

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over lten and Tkachuk as applied to claims 1 and 10 above, and further in view of Ehring et al (9,322,772).
Regarding claims 17 and 18, both Iten and Belz do not teach that the sample cell has a flow inlet and a flow outlet configured to cause a sample to flow in a direction transverse to each of the at least two light passages. However, such the feature is known in the art as taught by Ehring et al.
Ehring et al, from the same field of endeavor, discloses a method and apparatus for measuring the light absorbance of a substance in a solution in which the sample cell (330, 331) has a flow inlet (F) and a flow outlet (F) configured to cause a sample to flow in a direction transverse to each of the at least two light passages (815, 325) (see figure 4 below).

    PNG
    media_image3.png
    544
    722
    media_image3.png
    Greyscale

.

Claims 1-4, 8-11, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (5,408,326) in view of Ehring et al and Tkachuk.
Regarding claims 1 and 10, figures 3, 4A and 4B of Wang below discloses an apparatus for measuring the light absorbance of a substance in a solution (abstract), the apparatus comprising:- at least one sample cell (20) arranged to contain the solution that is at least partially transparent to light of a predefined wavelength spectrum (column 1, lines 30-35); at least two light passages (i.e., light from LED1 and light from LED2) through said at least one sample cell (20), each of said light passages having a known path length (column 1, line 54 through column 2, line 23); and an LED light source arrangement comprising at least two LEDs (LED 1 and LED2), each arranged to emit a light output with a wavelength different to the other LED or LEDs within said predefined wavelength spectrum (column 6, lines 52-56 and column 7, lines 42-48), wherein each of the at least two LEDs includes an associated optical fiber bundle (23 and 24), the optical fiber bundle comprising plural optical fibers (23a and 24a), the optical fiber bundle providing a plurality of discrete light guides (23a, 24a) from a respective LED to each of the light passages., wherein the LED light source arrangement further comprises at least one optical filter for each LED, and wherein said at least one optical 

    PNG
    media_image4.png
    564
    775
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    674
    770
    media_image5.png
    Greyscale


 Ehring et al, from the same field of endeavor, discloses an apparatus for measuring the absorbance of a substance in a solution in which the LED light source arrangement (320) further comprises at least one optical filter (866, 367, 368) for each LED (826, 327, 328), and wherein said at least one optical filter for each LED is arranged between the respective LED (326, 327, 328) and the respective optical fiber bundle (356, 357, 358) (see figure 4 below and column 6, lines 35-51).

    PNG
    media_image3.png
    544
    722
    media_image3.png
    Greyscale


Wang does not teach that the at least two light passages through a single sample cell of the at least one sample cell and each of the light passages having a known path length; however, such the feature is known in the art as taught by Tkachuk.
Figure 4 of Tkachuk below discloses a device for measuring concentration of a substance within a sample in which at least two light passages (A, B, C) from a light source (35) pass through a single sample cell of the at least one sample cell and each of the light passages having a known path length (L1, L2) (column 9, lines 18-32).


    PNG
    media_image2.png
    436
    740
    media_image2.png
    Greyscale


Regarding claims 2 and 11, figure 3 of Wang teaches a controller arranged to control the light output from the LED light source arrangement (LED1 and LED2) (column 9, lines 1-31).
Regarding claim 3, Wang teaches the use of dual wavelength absorption detector (abstract) in which at least one sample cell (20) is a dual path length flow cell comprising at least two light passages (23a, 24a), and wherein each of said light passages has a path length differing from each of the other light passages (figure 4A and 4B).
Regarding claim 4, Wang teaches that additional branches could be added to the optical guide, each additional branch being associated with an additional LED having different wavelength from the other LEDs (column 7, lines 42-48).
Wang does not teach that at least two flow cells, each having at least one light passage.
Figure 4 of Ehring et al above teaches at least two flow cells (330, 331) each have at least one light passage.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Wang an addition branch for measuring a second flow cell as taught by Ehring et al. The rationale for this 
Regarding claim 8, Wang and Ehring et al do not explicitly teach that at least one of the LEDs is arranged to be replaceable. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the device of Wang and Ehring et al, especially, the LED unit is arranged or modified so that the LEDs are replaceable, thus reduce the cost of the device.
Regarding claim 9, Wang teaches the use of reference wavelength (column 3, line 12-22, column 4, lines 3-11 and column 9, lines 18-31). Thus, it is inherent that the device including a reference detector and wherein said optical fiber bundle includes an optical fiber for providing a light path to reference detector.
Regarding claim 13, both Wang and Ehring et al do not teach that the at least two LEDs are caused to emit light in a predetermined cycle and the quantifying step includes recording the intensity of light propagating from the solution at each light passage an intervals corresponding to the cycle. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the invention of Wang and Ehring et al by including a step of “the at least two LEDs are caused to emit light in a predetermined cycle and the quantifying step includes recording the intensity of light propagating from the solution at each light passage an intervals corresponding to the cycle” because this is a known way which is known for measuring the concentration of the sample.


Claims 15-16, Wang teaches that the LED emits an ultraviolet wavelength (column 1, lines 30-36).
Regarding claims 17 and 18, Wang and Ehring et al teach that the sample cell has a flow inlet and a flow outlet configured to cause a sample to flow in a direction transverse to each of the at least two light passages (figure 3 of Wang and figure 4 of Ehring et al).

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/27/21 have been fully considered but they are not persuasive.

a single sample cell of said at least one sample cell and Iten [in view of Belz] does not reasonably teach or suggest such a configuration”. The argument is not deemed to be persuasive because such the feature is well known in the art as taught by Tkachuk above (i.e., figure 4). In addition, applicant is preferred to the attached references (i.e., Hsieh et al (US 7,122,799) and Magnussen, Jr. et al (US pat. 5,214,593)) for the use of a single sample cell having two different path lengths.
b. Applicant's remarks argues that applicant has amended claim 1 claims to recite at least two light passages through a single sample cell of said at least one sample cell and Wang and Ehring do not reasonably teach or suggest such a configuration. The argument is not deemed to be persuasive because such the feature is well known in the art as taught by Tkachuk above (i.e., figure 4). In addition, applicant is preferred to the attached references (i.e., Hsieh et al (US 7,122,799) and Magnussen, Jr. et al (US pat. 5,214,593)) for the use of a single sample cell having two different path lengths.
c. Applicant’s remarks argues that the figure 3A of Wang shows that the three branches of the three branched optical guide emit light into Wang’s sample cell at the same location. It is disagreed because as seen from figures 4A and 4B each of the light guides (23a, 24a) present for different light passages which emits light into Wang’s sample cell at different locations. In addition, the receiver includes a plurality of optical guides (25a) each of which present a passage received light from the concave mirror to the detector (25); thus, even though the system includes a concave mirror and a pulse .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  November 9, 2021